486 So. 2d 551 (1986)
THE FLORIDA BAR, Complainant,
v.
Christopher J. SCHILLING, Respondent.
No. 67692.
Supreme Court of Florida.
February 27, 1986.
Rehearing Denied May 5, 1986.
*552 John F. Harkness, Jr., Executive Director and John T. Berry, Staff Counsel, Tallahassee, and David M. Barnovitz, Bar Counsel, Fort Lauderdale, for complainant.
No appearance, for respondent.
PER CURIAM.
In this grievance procedure against Christopher J. Schilling, a member of The Florida Bar, the referee has recommended that we find Mr. Schilling guilty of violating Disciplinary Rule 6-101(A)(3) of the Code of Professional Responsibility.[*] The referee concluded that the respondent had neglected responsibilities in two matters he took for representation. In light of Schilling's past conduct he recommends a public reprimand, six-month suspension, and assessment of costs.
We approve the report and the recommendation. Confidence in, and proper utilization of, the legal system is adversely affected when a lawyer fails to diligently pursue a legal matter entrusted to that lawyer's care. A failure to do so is a direct violation of the oath a lawyer takes upon his admission to the bar. Christopher J. Schilling is hereby publicly reprimanded for his failure to fulfill his lawyer obligations. His suspension will be effective thirty days from the date this opinion is filed. Judgment for costs in the amount of $680.23 is hereby entered against Schilling, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and McDONALD, EHRLICH, SHAW and BARKETT, JJ., concur.
NOTES
[*]  Fla. Bar Code Prof.Resp., D.R. 6-101(A)(3), provides:

(A) A lawyer shall not:
....
(3) Neglect a legal matter entrusted to him.